UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6272


JOSEPH A. DUNSTON,

                    Petitioner - Appellant,

             v.

HECTOR JOYNER, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Timothy M. Cain, District Judge. (5:19-cv-01960-TMC)


Submitted: September 22, 2020                               Decided: September 30, 2020


Before MOTZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph A. Dunston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph A. Dunston, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge, granting Respondent’s motion for summary

judgment, and denying relief on Dunston’s 28 U.S.C. § 2241 petition in which Dunston

challenged the execution of the sentence imposed by the United States District Court for

the Eastern District of Pennsylvania. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Dunston v.

Joyner, No. 5:19-cv-01960-TMC (D.S.C. Feb. 11, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2